                Case 2:19-cv-00301-RSL Document 129 Filed 07/13/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                     NO. C19-0301RSL
 9                          Plaintiff,
10
                                                                ORDER DENYING AMERICAN
                     v.                                         MARRIAGE MINISTRIES’
11
                                                                MOTION FOR PROTECTIVE
      MAURICE KING, et al.,                                     ORDER
12                          Defendants.
13

14

15          This matter comes before the Court on American Marriage Ministries’ “Motion for a
16
     Protective Order Preventing Plaintiff from Seeking Testimony from American Marriage
17
     Ministries as to Certain FRCP 30(b)(6) Deposition Topics.” Dkt. # 64.1 The motion is DENIED
18
     because American Marriage Ministries (“AMM”) has not shown good cause for a protective
19

20   order. The Rule 30(b)(6) depositions were completed on April 15, 2020, and Universal Life

21   Church Monastery Storehouse (“ULC”) has no plans to recall AMM’s witnesses. The Court
22   will not enter an order preventing an event that neither party anticipates.
23
            To the extent AMM seeks an evidentiary ruling regarding the admissibility of statements
24

25
            1
26            Because this matter can be resolved on the papers submitted, American Marriage Ministries’
     request for oral argument is DENIED.
27
     ORDER DENYING AMERICAN MARRIAGE
28   MINISTRIES’ MOTION FOR PROTECTIVE ORDER - 1
             Case 2:19-cv-00301-RSL Document 129 Filed 07/13/20 Page 2 of 2



 1   made by its witnesses during the Rule 30(b)(6) depositions, it has not framed the issue
 2   appropriately. A particular statement’s admissibility will likely turn on the context in which the
 3
     testimony was given and the reason for which it is offered. AMM may raise evidentiary
 4
     objections in the summary judgment context or at trial, but it cannot use an untimely motion for
 5

 6   protective order to erase deposition testimony or to preempt an admissibility determination.

 7          ULC’s request for an award of reasonable attorney’s fees of $6,840 is GRANTED. AMM
 8   is ORDERED to pay ULC that amount within fourteen days of the date of this Order.
 9

10
            Dated this 13th day of July, 2020.
11

12
                                                 A
                                                 Robert S. Lasnik
13
                                                 United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING AMERICAN MARRIAGE
28   MINISTRIES’ MOTION FOR PROTECTIVE ORDER - 2
